Citation Nr: 1609922	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2013 and July 2014, the Board remanded the claim for additional development.  A review of the record reflects substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This is a paperless appeal, with claims file documents located in Veterans Benefits Management System (VBMS) and Virtual VA.  Both paperless claims files have been reviewed.


FINDING OF FACT

The Veteran's obstructive sleep apnea did not originate in service, and is not otherwise etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all notification and development action needed to arrive at a decision on this claim has been accomplished.  Through notice letters dated September 2008 and October 2013, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of 38 U.S.C.A. § 5103(a), and no additional notice is required.  

The Veteran was afforded a VA examination to evaluate his sleep apnea in September 2013, with an addendum in August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds the VA examination and addendum opinion are collectively sufficient, as they are predicated on consideration of the medical records in the claims file, as well as specific examination findings.  The VA examiner considered the Veteran's report of his symptoms, provided a rationale for the findings made based upon the examination and records reviewed, and provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes a VA examination, VA treatment records, private treatment records, treatment records from a federal government facility, and service treatment records (STRs).  Social Security records were requested and found to be unavailable.  See July 2009 VA Memorandum.  The Court has held that, where records are unavailable, "VA ha[s] no duty to seek to obtain that which d[oes] not exist."  Porter v. Brown, 5 Vet. App. 233, 237 (1993); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994).  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  No further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted as a matter of presumption.  Significantly, certain chronic diseases, although not manifested during service, may be service-connected if manifest within certain prescribed periods following service discharge. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Obstructive sleep apnea is not a specified condition subject to presumptive service connection.  As such, these presumptive provisions are not applicable.

The Veteran contends that his current obstructive sleep apnea is due to his active service.  Although his sleep apnea was diagnosed after service, he contends that it was incurred in service, based on his wife's observation of snoring and his experience of headaches.

Service treatment records are silent for any complaints or findings of snoring or sleep difficulty.  They document gradual weight gain of around 40 pounds over the Veteran's twenty years of service.  Service treatment records also show complaints of headaches, which were found to be associated with maxillary sinusitis.  He did not report frequent headaches or frequent trouble sleeping at his separation examination or in any prior examinations.  

In February 2008, the Veteran visited the Naval Hospital and sought a referral for a sleep study.  He reported that his wife had noted apneic episodes in his sleep for many years and that he occasionally wakes himself from sleep with one of these episodes.  He denied significant daytime somnolence after an adequate night's sleep or morning headaches.  The treating physician noted that although the Veteran did not seem to be having symptoms of sleep apnea, his wife provided "a reliable history of such."  The treating physician also noted that physical examination certainly suggested a possible diagnosis of obstructive sleep apnea due to the Veteran's "thick, muscular neck and large tonsils/epiglottis."  The Veteran was given a provisional diagnosis of sleep apnea, and referred to the neurology department for a sleep study. 

The Veteran underwent a polysomnogram in June 2008, which resulted in a diagnosis of severe obstructive sleep apnea syndrome.  Recommendations included scheduling continuous positive airway pressure (CPAP) titration.

In statements on file, the Veteran contends his headaches have been relieved since he was diagnosed with obstructive sleep apnea and began using a CPAP machine.  He consequently contends that his in-service headaches were due to his sleep apnea rather than his sinusitis.  

The Veteran was afforded a VA examination in September 2013.  He told the examiner that he had a sleep study done shortly after being discharged from the military because his wife reported that he snored "and the like."  He thought the sleep apnea caused his headaches while on active duty.  He recalled once, while flying to Guam, having a headache so severe that he could not see.  He stated that his headaches are much better now after his diagnosis, although still occurring.  

The examiner noted that the Veteran had a history of tobacco and alcohol use.  The examiner noted the Veteran's gradual weight gain during service from 1988 to 2005.  The examiner also noted radiographic evidence of maxillary sinusitis in 1995 and 1997, and the clinical evaluation that the Veteran's 1995 headache in Guam was related to maxillary sinusitis.  A notation from a chiropractor in February 2007 stated no headaches.  The Veteran's March 2007 VA examination (to evaluate his claims for knee, sinusitis, and back disabilities) was silent for symptoms or a diagnosis of sleep apnea.  The Veteran reported during the March 2007 examination that he had constant congestion and had a runny nose mainly at night.

The September 2013 examiner diagnosed the Veteran with severe obstructive sleep apnea (OSA), corrected with current CPAP treatment.  The examiner opined that the condition was not caused by service or a service-connected condition, and it was less likely than not that the condition had its onset while on active duty.  He found that the Veteran's interpretation of his headaches as evidence of his sleep apnea condition was contradicted by the radiographic documentation of his sinus infections during his headache episodes.  

The September 2013 examiner stated that lay confirmation of symptoms, although appreciated, was not confirmatory of sleep apnea, and that medical literature shows that at least 50 percent of people in some demographics snore, and some even get apneic episodes.  However, the examiner noted that it is the desaturation of the blood that causes the symptoms of OSA. Thus, even though people can snore and at times stop breathing, this does not imply that they have sleep apnea.  He stated that a diagnosis of OSA is made based upon oxygen desaturation, and oxygen desaturation cannot be determined by observation alone.  He therefore concluded that, although lay evidence can confirm that the Veteran snored or even stopped breathing, lay evidence cannot confirm oxygen desaturation and therefore cannot confirm that the Veteran had sleep apnea.

The examiner discussed the Veteran's risk factors for sleep apnea, which included his age, gender, body mass index (BMI), congenital upper airway anomaly, alcohol consumption, smoking history, and adipose tissue distribution (increased neck circumference).  The Veteran's weight and BMI on examination were 246.5 pounds and 33.4, respectively.  The examiner discussed a 2009 article by the American Thoracic Society, noting that loss in body weight or waist circumference can cure OSA, with mild OSA objectively cured in 88 percent of the patients who lost more than 33 pounds.

Pursuant to the July 2014 Board Remand, the examiner was directed to address the Veteran's wife's account of his sleep apnea symptoms during service and his diagnosis of sleep apnea within a year of discharge from service.  The examiner was also directed to reconcile his conclusion that the Veteran's sleep apnea was partially due to his BMI with the Veteran's in-service weight gain.

In an August 2014 addendum opinion, the examiner reiterated his opinion that the Veteran's obstructive sleep apnea was not caused by service or a service-connected condition.  He stated that the preponderance of medical evidence and expertise reveals the proximate cause of OSA to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (creating encroachment of airway with floppy soft tissues).  The examiner stated that OSA is only diagnosed when apnea episodes cause significant oxygen desaturation, which can only be detected during testing.  Lay reports of snoring and even events of apnea episodes are therefore anecdotal and do not constitute objective evidence of the condition.  The examiner stated that the Veteran's obesity documented through his years of service was only one factor in this multifactorial condition, and cannot by itself cause it.  The examiner also found that the Veteran's diagnosis of sleep apnea within a year after service had no clinical significance, other than corroborating the prevalence of his risk factors (age and increased BMI).

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also King v. Shinseki, 700 F.3d 1339, 1445 (Fed. Cir. 2012).  Generally, lay witnesses may not express opinions as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  See Fed. R. Evid. 701; Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).

The service treatment records are silent for any reference to sleep apnea.  The only evidence pertinent to whether sleep apnea was present in service consists of the observations of the Veteran's spouse that he snored, and that he underwent other unspecified apneic episodes while in service.  The Veteran himself also points to his headaches in service as symptoms of sleep apnea.  Notably, however, while the Veteran and his spouse are competent to report their observations of headaches (in the case of the Veteran) and snoring and other sleep disturbances (in the case of the spouse), neither is competent to attribute those observations to a diagnosis of sleep apnea, or to otherwise diagnose sleep apnea.  As the VA examiner made clear, the establishing the presence of sleep apnea requires more than just episodes of snoring and sleep disturbances, and instead requires the presence of oxygen desaturation.  The Board finds that determining the amount of oxygen saturation in the blood is clearly beyond the capabilities of a layperson, and obviously requires medical instrumentation to determine.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  

Although the Veteran and his spouse are not competent to link any observations in service to the sleep apnea eventually diagnosed after service, their observations clearly are evidence to be considered.  The VA examiner, however, after reviewing the account of their observations, nevertheless concluded that the observations did not support either the presence of sleep apnea in service, or a link to the sleep apnea first diagnosed after service.  The examiner's opinion was based on a review of the record, including the account of the Veteran and his spouse's observations, as well as medical literature concerning the nature of obstructive sleep apnea.  The Board finds that the examiner's opinions are supported by the record and are adequate.  There is no contrary medical opinion evidence on file.

The Board finds the VA examiner's September 2013 and August 2014 opinions to be persuasive evidence against the Veteran's claim.  The examiner thoroughly considered the Veteran's medical history in rendering a medical nexus opinion, and provided a detailed rationale supported by a review of the relevant medical literature.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  While the Veteran has a current disability of obstructive sleep apnea, there is no competent and credible evidence of an in-service injury or event or a nexus.

In sum, the Board is charged with weighing the positive and negative evidence and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.  The preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


